Citation Nr: 1526797	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  14-05 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1976 to June 1977.

This appeal is before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  An acquired psychiatric disorder was neither incurred in nor related to service.

2.  The Veteran is not service-connected for any disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.301, 3.303, 3.304, 4.125 (2014).

2.  The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
	
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated January 2010.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.  

The Veteran was provided a VA examination of his mental health condition in October 2013.  The Board finds that this examination and its associated report were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination report was based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

With respect to the Veteran's claim for TDIU, an examination is not necessary, because the Board denies the Veteran's claim as a matter of law and there is no dispute of fact.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004 (June 23, 2004).

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Service Connection

The Veteran claims entitlement to service connection for an acquired psychiatric disability associated with active duty service; specifically, PTSD as a result of claimed in-service traumatic events.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, including conditions involving psychosis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

No compensation shall be paid if a disability is the result of a veteran's own willful misconduct, including the abuse of alcohol or drugs.  See 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 3.301; see also VAOPGPREC 2-97.  The law precludes compensation for primary alcohol abuse disabilities, and secondary disabilities that result from primary alcohol abuse.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Alcohol abuse is defined as the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user.  38 C.F.R. § 3.301(d).

Service connection for PTSD requires:  (1) a diagnosis of the disorder made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-5); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. §§ 3.304(f), 4.125(a).

There are several avenues to document an in-service stressor, other than obtaining verification from the Joint Services Records Research Center (JSRRC) or other government records repository: an in-service PTSD diagnosis with lay testimony; combat service with lay testimony; prisoner of war status with lay testimony; lay evidence of personal assault with appropriate corroboration; and a stressor related to a veteran's fear of hostile military or terrorist activity, with appropriate medical evidence.  38 C.F.R. § 3.304(f).  Lay evidence may establish an in-service stressor if the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(2). 

Fear of hostile military or terrorist activity means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records do not reflect any symptoms of or treatment for any mental health conditions.  In a report of medical history accompanying his May 1977 separation examination, the Veteran explicitly denied having ever experienced depression or excessive worry, frequent trouble sleeping, or nervous trouble of any sort.

VA treatment records reflect that the Veteran was admitted for alcohol detoxification in February 2007.   The Veteran reported that he abused alcohol because of his severe lower back pain which was the result of his job as a truck driver.  His mental health physicians diagnosed him with alcohol dependence.  The Veteran returned for further detoxification treatment in September 2007, reporting that his alcohol dependence was the result of his severe lower back pain as well as his September 2006 gastric bypass surgery, which changed the way alcohol affected him.  He returned for further treatment in October 2010, and his psychiatrist diagnosed him with alcohol dependence, and no other mental health conditions.

VA treatment records further show that the Veteran was again treated for alcohol dependence in December 2008.  The Veteran denied any history of psychiatric illness, and stated that in service he served in Panama.  He described the experience as a mess, but then stated that "it was fine."  His social worker diagnosed him with alcohol dependence.  The Veteran again sought treatment for drinking in January 2009.  Throughout his treatment from 2007 to 2009, the Veteran was inconsistent in his reports of the quantities he was drinking, varying from three beers per day to a bottle of vodka per day.  In April 2009, the Veteran reported that he had had a problem with alcohol for 30 years.  His psychiatrist confirmed the diagnosis of alcohol dependence.  The Veteran again sought admission to rehab in July 2009, and again in December 2009.

In his December 2009 claim, the Veteran stated that he suffered flashbacks and dreams of his time patrolling the Panama jungle during service.  He reported that these flashbacks and dreams triggered panic attacks, anxiety, and self-medication through excess alcohol.  VA requested that the Veteran provide more specific information about his claimed PTSD stressors in a January 2010 letter, an April 2010 letter, and two follow-up letters in May 2010.  These letters were returned unclaimed.  Therefore, based on the Veteran's military personnel records, service treatment records, and December 2009 claim, VA issued a July 2010 formal finding of a lack of information required to corroborate stressors associated with the Veteran's claim. 

The Veteran was scheduled for a VA examination in July 2010, but he failed to report.  According to the Veteran's statements in a September 2010 VA treatment record discussed below, it appears that at the scheduled time of the examination the Veteran had been jailed for driving while intoxicated.

VA treatment records include a September 2010 mental health note in which the Veteran reported dreams of being dropped in the darkness of the Panamanian jungle, which the Veteran likened to Joseph Conrad's Heart of Darkness.

Private treatment records show that the Veteran underwent a 12-session cognitive processing therapy treatment for PTSD from December 2010 to May 2011 under the care of a Licensed Professional Counselor.  The Veteran described nearly being attacked by angry monkeys, walking through water in the jungle, and being shot at by Panamanians.  

In his August 2011 notice of disagreement, the Veteran described suffering nightmares of his stressor, and symptoms of re-experiencing, leading to panic attacks.  The Veteran described avoidance of thoughts, people, places, and situations that trigger memories.  He described difficulty remembering the event.  He described a loss of interest in day to day life, and described himself as emotionally numb.  He was irritable and always alert and jumpy.  He stated he was medicated, and had been homeless for two and a half years.

In a statement attached to his August 2011 notice of disagreement, the Veteran described in more detail his claimed stressor.  The Veteran claimed that he was having nightmares of patrolling the dark jungle in Panama, feeling hopeless.  He described flashbacks of feeling fear of angry monkeys, fear of snakes when he crossed a river, and fear of the occasional lone Panamanian who would fire isolated potshots at his platoon.  The Veteran did not describe the details of any one specific incident.

Private treatment records reflect that the Veteran was admitted in March 2012 for hallucinations and alcohol abuse.  Specifically, the Veteran arrived in the emergency room with visual and auditory hallucinations along with confusion and delirium secondary to chronic alcohol abuse.  He was assessed as suffering from delirium tremens, delirium secondary to alcoholic cirrhosis, history of alcohol abuse, nicotine dependence with dehydration, malnutrition, bilateral lower extremity weakness, anxiety, history of PTSD, history of migraine headaches, acute psychosis, thrombocytopenia, elevated liver function tests, and hypertension.  The next day, the Veteran reported a series of post-service traumas, including being stabbed in the back and subsequent surgery to remove the knife, and being attacked by five men, whom he now fantasizes about killing.  The Veteran also reported his PTSD episodes of reliving his fearful time in the jungle of Panama.  His treating physician determined that he was an unreliable historian, and diagnosed him with delirium, ethanol dependence, status post alcoholic intoxication, ethanol withdrawal, nicotine dependence, and a rule out diagnosis of cognitive disorder secondary to chronic alcohol abuse.

Private treatment records show that the Veteran called the suicide hotline later in March 2012, after an attempted overdose on Ativan.  The Veteran reported that he had been diagnosed with PTSD because he was in combat, he was stabbed by a stranger in 2000, and he was assaulted outside of a Salvation Army.  He was diagnosed with major depressive disorder and PTSD relative to combat experience. 

Private treatment records reflect that in July 2012 the Veteran was admitted to the hospital after running into traffic in front of cars in an apparent suicide attempt.  He accused hospital staff of making racial comments towards him.  The Veteran stated that he had undergone a panic attack, and that he had increased his drinking recently in an effort to curb his panic attacks.  He was diagnosed with alcohol dependence and recurrent severe major depressive disorder without psychotic features.

In a July 2012 statement, the Veteran reported that after his numerous hospitalizations in 2012, he has been told that he suffers from severe paranoia, schizophrenia, and delusions.  The Veteran has provided a court order showing that he has been placed into protective custody because he was mentally ill and presented a substantial risk of serious harm to himself or others.

The Veteran underwent a VA examination in October 2013.  The Veteran reported that his reason for separation from service involved personal problems being in the jungle.  He said he was having nightmares and daydreams.  He denied a medical discharge, but stated that there were some drugs involved in Panama and he took a voluntary separation.  He stated that he was disciplined for marijuana use, and reported that his heavy drinking began in the military.  The Veteran reported being in a mental hospital a couple of times when living in New Orleans from 1998 to 2000.  He could not recall the name of the hospital.  He stated that he was having nightmares about Panama and making lots of noise, so the police came and took him to the mental hospital for three days.  From 2000 to 2002 he was homeless on and off and unemployed.  He reported homelessness since 2009.  He reported again being treated for mental health in 2009, now voluntarily, because of bad dreams and nightmares.  The Veteran admitted alcohol problems as well.  The Veteran reported panic attacks triggered by minor uncertainties, like misplacing his keys or wallet, or being unsure of which route to take when driving a truck.  He reported feelings of paranoia and closing in, like what he felt in the jungle.

At his October 2013 VA examination, the Veteran reported three stressors.  First, the Veteran had a continuous fear of being attacked by monkeys while in the jungle in Panama.  The monkeys bared their teeth and would jump and surprise him, but no actual trauma occurred with the monkeys.  He said at the time it was almost funny.  Second, the Veteran reported that while on patrol in Panama, occasionally his platoon would hear a gunshot in the night and would dive to the ground, though at the time he never thought he was in serious danger.  No one was ever hit.  The third stressor involved the Veteran being severely beaten in September 2010 by a group of five homeless men.  The Veteran blamed this attack on racial issues.

The October 2013 VA examiner opined that the Veteran's condition did not meet the DSM-IV criteria for PTSD.  For one, the examiner found that the Veteran did not meet significant re-experiencing or impairment in function symptoms.  More importantly, however, the examiner opined that of the Veteran's three reported stressors, the only one consistent with PTSD criteria was the third, which did not occur in service.  The other two stressors were not specific traumatic events, and the Veteran appeared to experience fear regarding them only in hindsight.  The examiner diagnosed the Veteran with depressive disorder, alcohol dependence, and cluster B personality features.  The examiner opined that these conditions are not likely related to his military service, based on the rationale that they were diagnosed many years post-service, and in the intervening time the Veteran had been treated numerous times for alcohol abuse.  The examiner noted that the Veteran claimed that he drank as self-medication for his Panama nightmares, but pointed out that treatment records from rehab showed that the Veteran at that time blamed his drinking on his back pain and his gastric bypass surgery.

In a statement attached to the Veteran's February 2014 substantive appeal, the Veteran claimed that his time in the jungle of Panama caused fear of hostile military or terrorist activity.  The Veteran admitted that his battalion never encountered any hostile activity during his term of service, but claimed that threats were always possible due to Panamanian nationalists who wanted the Canal Zone returned to Panama. 

In an April 2014 statement, the Veteran accused VA of deliberately trying to thwart him in his efforts to receive treatment for his PTSD.  In this statement the Veteran refers to the private organization that diagnosed him with PTSD as VA's partner, based on an attached article which reflects that the organization received a grant from the Texas Veterans Commission.  The Board notes that the Texas Veterans Commission is not a VA entity.

In an August 2014 statement, the Veteran accused VA of denying his service connections claims because he is white, and because it is the policy of VA to exterminate white men to forward an institutional policy of anti-white racism.

As an initial matter, the Board notes that the October 2013 evaluated the Veteran on the basis of the DSM-IV.  VA has since adopted the more current DSM-5 criteria for PTSD.  However, because the Board's decision below is based not on the specific diagnosis but on the opinion regarding the nexus between the Veteran's condition and service, the Board finds that a second examination under the new criteria is not required.

The Board notes that in his February 2014 statement, the Veteran argued that his lay evidence is sufficient to corroborate PTSD stressors under 38 C.F.R. § 3.04(f)(1).  It appears that the Veteran misunderstands this provision, however, which applies only to Veterans who are diagnosed with PTSD while still in service.  The Veteran recognizes in the same statement that his symptoms did not manifest until many years after service, and the Board therefore finds that 38 C.F.R. § 3.304(f)(1) is inapplicable to the Veteran's claim. 

The Board further notes that in his February 2014 statement the Veteran argued that being shot at in the jungle of Panama while on duty caused him fear of hostile military or terrorist activity.  Fear of hostile military or terrorist activity means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).  The Board finds that the evidence weighs against a finding that the Veteran fearfully responded to the event with fear, helplessness, or horror at the time of the event.  The RO has provided the Veteran with notice letters that requested more specific details to investigate whether the alleged stressors could be corroborated; and decisions adjudicating and explaining why the information provided was insufficient and the reasons for denial of the claim.  The Veteran has provided only very general and vague recitations of his experiences.  While the Veteran's service personnel records show service in Panama, they do not indicate that he was assigned to patrol the "jungle," was subject to any attack by "Panamanians," or served in any areas of unrest or hostile insurgent activity.  The Veteran's general observation of unrest in Panama over tensions with the U.S. concerning the Panama Canal is insufficient.  In any case, the provisions of 38 C.F.R. § 3.304(f)(3) are only applicable when such a stressor is found to support a diagnosis of PTSD by a VA psychiatrist or psychologist.  Because none of the VA doctors who have examined or treated the Veteran have diagnosed the Veteran with PTSD, the provision is not applicable to this case.

The Board finds the October 2013 VA examiner's opinion highly probative.  The examiner opined that the cause of the Veteran's mental health problems was related to his alcohol abuse and not service.  The examiner based this opinion on a detailed interview with the Veteran, as well as the rationale that the progression of the Veteran's medical records shows psychiatric problems stemming from alcohol abuse rather than alcohol abuse stemming from psychiatric problems.  Additionally, he Board does not find credible the Veteran's statements that he suffered from nightmares and daydreams while in service in Panama.  At his May 1977 separation examination, the Veteran explicitly denied having ever experienced nightmares.  There is no indication in the record that the Veteran had any psychiatric issues until more than twenty years later, thought the Veteran reported in April 2009 that he had abused alcohol for 30 years.  Indeed, the Veteran reported at his October 2013 VA examination that he began to drink heavily while in service.  The Board notes, however, that service connection is not available for any disability caused by the Veteran's abuse of alcohol.

For these reasons, the Board finds that the evidence weighs against a finding that the Veteran's current mental health conditions were incurred in or related to service, and service connection must therefore be denied.

TDIU

The Veteran seeks TDIU.  He contends that service-connected disabilities render him unemployable.

Total disability means that there is present any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A veteran is totally disabled if his service-connected disability is, or a combination of service-connected disabilities that are rated at 100 percent pursuant to the Schedule for Rating Disabilities.  38 C.F.R. §§ 3.340, 4.15, 4.16.  

In light of the Board's denial of the Veteran's claim for service connection discussed above, the Board finds that the Veteran is not currently service-connected for any disabilities.  The Veteran's claim for TDIU must therefore be denied as a matter of law.  See 38 C.F.R. §§ 3.340, 3.341, 4.16; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.

A total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU) is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


